Case 1:20-cv-21601-KMW Document 57 Entered on FLSD Docket 07/10/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-21601-CIV-WILLIAMS



   UNITED STATES OF AMERICA,
                                   Plaintiff,
                       vs.
   GENESIS II CHURCH OF HEALTH
     AND HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                Defendants.




                   GOVERNMENT’S REQUEST FOR CLERK’S DEFAULT
               AGAINST DEFENDANTS MARK GRENON AND JOSEPH GRENON

         Plaintiff, the United States of America, respectfully requests under Federal Rule of Civil

  Procedure 55(a) that the Clerk enter defaults against Defendants Mark Grenon and Joseph Grenon,

  and states as follows:

         1.      This matter was filed on April 16, 2020. (D.E. 1).

         2.      On April 27, 2020, summonses were issued for Mark Grenon and Joseph Grenon.

  (D.E. 17).

         3.      On June 15, 2020, the summons and Complaint for Preliminary and Permanent

  Injunction were properly served on Defendant Mark Grenon. (D.E. 50-1).

         4.      On June 15, 2020, the summons and Complaint for Preliminary and Permanent

  Injunction were properly served on Defendant Joseph Grenon. (D.E. 50-1).
Case 1:20-cv-21601-KMW Document 57 Entered on FLSD Docket 07/10/2020 Page 2 of 4



         6.     The applicable time for Defendants Mark Grenon and Joseph Grenon to file a

  pleading in response to the Complaint has expired pursuant to Rule 12(a)(4)(A) of the Federal

  Rules of Civil Procedure.

         7.     Accordingly, the government requests that the Clerk enter a default against

  Defendants Mark Grenon and Joseph Grenon.



  Dated this 10th day of July 2020.


                                                                    Respectfully submitted,



      JOSEPH H. HUNT                                      ARIANA FAJARDO ORSHAN
      Assistant Attorney General                          United States Attorney
      U.S. Department of Justice


      GUSTAV W. EYLER
      Director
      Consumer Protection Branch




      Ross S. Goldstein                                   Matthew J. Feeley
      ROSS S. GOLDSTEIN                                   MATTHEW J. FEELEY
      Court ID No. A5502651                               Florida Bar No. 12908
      Senior Litigation Counsel                           Assistant United States Attorney
      Ross.Goldstein@usdoj.gov                            99 N.E. 4th Street, Suite 300
      202-353-4218 (office)                               Miami, FL 33132
      202-514-8742 (fax)                                  Matthew.Feeley@usdoj.gov




                                               2
Case 1:20-cv-21601-KMW Document 57 Entered on FLSD Docket 07/10/2020 Page 3 of 4



                                                          305-961-9235 (office)
                                                          305-530-7139 (fax)
      David A. Frank
      DAVID A. FRANK
      Court ID No. A5500486
      Senior Litigation Counsel
      U.S. Department of Justice
      Consumer Protection Branch
      P.O. Box 386
      Washington, D.C. 20044
      David.Frank@usdoj.gov
      (202) 307-0061 (office)
      (202) 514-8742 (fax)



                             Counsel for the United States of America


  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services

  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                                 3
Case 1:20-cv-21601-KMW Document 57 Entered on FLSD Docket 07/10/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE
          I hereby certify that on July 10, 2020, I electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF, electronic
  mail or in some other authorized manner for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing.

                                                 By:            s/ Matthew J. Feeley
                                                                MATTHEW J. FEELEY
                                                                Assistant United States Attorney
                                           SERVICE LIST
                                   United States of America
                                              vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                      MARK GRENON;
                                     JOSEPH GRENON;
                                   JORDAN GRENON; and
                                    JONATHAN GRENON
                               CASE NO. 20-21601-CIV-WILLIAMS
                       United States District Court Southern District of Florida
ROSS S. GOLDSTEIN                                   GENESIS II CHURCH OF HEALTH AND
Court ID No. A5502651                               HEALING
Senior Litigation Counsel                           contact@genesis2church.is
Ross.Goldstein@usdoj.gov                            2014 Garden Ln.
202-353-4218 (office) 202-514-8742 (fax)            Bradenton, FL 34205

DAVID A. FRANK                                      MARK GRENON
Court ID No. A5500486                               mark@genesis2church.is
Senior Litigation Counsel
U.S. Department of Justice                          JOSEPH GRENON
Consumer Protection Branch                          joseph@genesis2church.is
P.O. Box 386
Washington, D.C. 20044                              JORDAN GRENON
David.Frank@usdoj.gov                               jordan@genesis2church.is
(202) 307-0061 (office) (202) 514-8742 (fax)        6210 35th Avenue West
                                                    Bradenton, FL 34209
MATTHEW J. FEELEY
Florida Bar No. 12908                               JONATHAN GRENON
Assistant United States Attorney                    jonathan@genesis2church.is
99 N.E. 4th Street, Suite 300                       2014 Garden Ln.
Miami, FL 33132                                     Bradenton, FL 34205
Matthew.Feeley@usdoj.gov
305-961-9235 (office) 305-530-7139 (fax)            Defendants

Counsel for the United States of America


                                                    4
